         Case 3:18-cr-00017-VAB Document 79 Filed 06/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

UNITED STATES                                       :

VS.                                                 :       3:18-CR-17 (VAB)

ERNESTO LUIS DELGADO                                :       JUNE 5, 2020

                DEFENDANT'S MOTION FOR CLARIFICATION

       The undersigned, counsel for the Defendant, Ernesto Luis Delgado, respectfully requests

Your Honor to clarify the Order dated May 18, 2020.

       The Order dated May 18, 2020 requires that Mr. Delgado serve the entire 5 years of

supervised release on home incarceration. The Order further says in pertinent part that "Mr.

Delgado shall not be permitted to leave his home except for medical appointments or for any

required legal appearances … " "All other conditions of supervised release from his April 25,

2019 judgment shall remain in effect."

       Condition #7 of Mr. Delgado's supervised release says that Mr. Delgado "must work full-

time (at least 30 hours per week) at a lawful type employment…" "If you do not have full-time

employment you must try to find full-time employment…"

       Based upon Your Honor's recommendation at sentencing, Mr. Delgado was able to

become accepted into the BOP's HVAC program at Danbury FCI. He was in the HVAC

program when he was released.

       Since his release Mr. Delgado has remained at home at all times. In order to help out

financially, he has been cooking at home, part time, made to order meals that people order in

advance, pick-up and pay for. However, Mr. Delgado would like to look for full time

employment outside of the home. Mr. Delgado was employed at the time of his arrest, and



                                                1
          Case 3:18-cr-00017-VAB Document 79 Filed 06/05/20 Page 2 of 2




would like to start working again.

        In addition to working during the day, he would also like to enroll in the Porter and

Chester Institute's 18 month, night, HVACR program. See Exhibit "A" attached. Mr. Delgado

has been in contact with the Porter and Chester Institute and has arranged for financing and

student loans to pay for the program. See Exhibit "B" attached.

        Based on the above, Mr. Delgado seeks clarification as to whether he is authorized to

work full time outside of the home, while he is otherwise on home incarceration? He also seeks

clarification as to whether he may continue with his HVAC training, now HVACR schooling,

while otherwise on home incarceration?

                       Respectfully submitted,

                       /s/ William T. Koch, Jr.
                       William T. Koch, Jr., Fed. Bar #ct04781
                       44 Lyme Street Old Lyme, CT 06371
                       Phone: 860-434-3060/ fax: 860-434-9483
                       wmtkochjr@aol.com

               CERTIFICATION OF SERVICE

        I hereby certify that a copy this motion was sent to the following on June 5,

2020:

                               NOTICE OF SERVICE

        I hereby certify that on June 5, 2020, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent via-e-mail to all parties by operation of the Court’s e-filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s ECF System.


/s/ William T. Koch, Jr.
William T. Koch Jr., Esq. Fed Bar ct#04781
44 Lyme Street Old Lyme, CT 06371
wmtkochjr@aol.com
phone: 860-434-3060/ fax: 860-434-9483

                                                  2
